DETAILED ACTION
This is a final Office action in response to communications received on 5/02/2020.  Claim 9 was amended.  Claims 1-9 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s amendments to claim 9, filed 5/02/2022, making claim 9 an independent claim and explicitly listing all its limitations in the body are sufficient to overcome the objection to the aforementioned claim for being directed to a different statutory class.  Accordingly, the objection to claim 9 is withdrawn.
Applicant’s Remarks, filed 5/02/2022, regarding 103 have been considered, but have not been found persuasive.
Applicant argues on pages 9-10 of the Remarks that the sequence number of Bjorkengren does not disclose the claimed limitation “content of the message block” because “Bjorkengren discloses the packet sequence number appearing in the header of RTP packets – not the payload. (Bjorkengren, para. [0025]”, however the Examiner respectfully disagrees.  The claims do not mention headers or payload and do not limit the “content” of the message block to only encompassing data in the payload because the claims do not specify what the message block encompasses.  Applicant is free to amend the claims to include such limitations as supported by their Specification.  
Applicant further argues on page 10 of the Remarks that the transmission sequence number of Bjorkengren does not teach “an encoded indication of apposition of the message block” because the transmission sequence number of Bjorkengren is not based on at least the hash value for the message block because “the cryptographic hashing function described by Bjorkengren depends in part on a series of transmission sequence numbers. (Bjorkengren, para. [0051].)”, however the Examiner respectfully disagrees.  Bjorkengren discloses the claim limitation “generating, for each message block, an encoded indication of a position of the message block in the proper order of the message blocks, the encoded indication being reversible and based on at least the hash value for the message block and a position of the message block in the proper order” by teaching generating for each RTP packet an independent transmission sequence number encoded with the group size N, where the transmission sequence number can be used to derive the position (i.e. encoded position) of the unshuffled media data elements in order (i.e. proper order of the message blocks), and where the encoding of the transmission sequence number can be reversed or de-shuffled using the shuffling function and wherein the transmission sequence number is based on the results of the shuffling function including the hash input value and the position of the RTP packet (paras. [0005], [0028], [0040]-[0044], [0048], [0051]-[0052]).  The Examiner notes that the claims do not specify how or what elements of the encoded indication are “based on at least the hash value for the message block” or require that the encoded indication be generated from the hash value of the message block.  Since Bjorkengren discloses that encoding of the transmission sequence number can be reversed or de-shuffled using the shuffling function, where the process of de-shuffling or reversing the transmission sequence numbers is based on the results of performing the shuffling function using the hash input value (paras. [0027]-[0028], [0043]-[0044], [0051]) and that the offset applied to the position indicated by the transmission sequence number is based on the hash input value from the shuffling/de-shuffling functions (paras. [0043]-[0045], [0051]-[0052]), Bjorkengren teaches the limitations for which it is cited.  Applicant is free to amend the claims to specify how the reversible encoded indication is based on the hash value of the message block.
Any additional remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkengren (US 2010/0189257).
Regarding claim 1, Bjorkengren discloses the limitations substantially as follows:
A computer implemented method of protecting data in a message for communication from a sender to a receiver, the sender and receiver sharing a secret (para. [0038]: the server/sender and client device/receiver sharing an initialization value/secret), the method comprising: 
splitting the message into a plurality of ordered message blocks, an order of the message blocks being a proper order such that an aggregation of the message blocks in the proper order constitutes the message (paras. [0025], [0030]: chunking/splitting media data (i.e. message) into media data elements called real-time protocol packets in a sequential/proper order to enable properly render the media data/message); 
generating a hash value for each message block, each hash value being generated based on at least a content of the message block and the secret (paras. [0038], [0043]: generating a hashing input value from the initialization value (i.e. shared secret between the server and client) and sequence number of the first media data element of the group (i.e. a content of the message block)); 
generating, for each message block, an encoded indication of a position of the message block in the proper order of the message blocks, the encoded indication being reversible and based on at least the hash value for the message block and a position of the message block in the proper order (paras. [0040]-[0044], [0048], [0051]-[0052]: generating for each RTP packet an independent transmission sequence number encoded with the group size N, where the transmission sequence number can be used to derive the position (i.e. encoded position) of the unshuffled media data elements in order (i.e. proper order of the message blocks) and where the encoding of the transmission sequence number can be reversed using the shuffling function and the transmission sequence number is based on the results of the shuffling function including the hash input value and the position of the RTP packet)); 
communicating the message blocks to the receiver in an order different from the proper order so as to obfuscate the message (paras. [0028], [0036]: communicating the RTP packets (i.e. message blocks) to the client device/receiver in a shuffled order that is different to protect against attackers gaining knowledge of how to reorder the packet (i.e. obfuscating the message); and 
communicating the encoded indications to the receiver such that the message blocks can be reassembled by the receiver in the proper order based on the shared secret (paras. [0031], [0049], [0051]: transmitting the transmission sequence identifiers to the receiver such that the RTP packets can be reordered by the receiver in their original sequence based on the initialization value (i.e. shared secret)).
Bjorkengren does not explicitly disclose that the transmission sequence numbers are “encoded”, however since mathematical calculations are required to be applied to the transmission sequence number (see paras. [0051]-[0052]) in order to derive the position of the RTP packet in the shuffled group, it would have been obvious to one of ordinary skill in the art at the time of the invention that Bjorkengren teaches encoding of the transmission sequence numbers.  

	Regarding claim 2, Bjorkengren discloses the limitations of claim 1.
Bjorkengren discloses the limitations of claim 2 as follows:
The method of claim 1, further comprising: 
reordering the message blocks to constitute a shuffled message, the reordering being performed based on a mathematical property of the hash values, the mathematical property being shared between the sender and the receiver (paras. [0037], [0043], [0044], [0050]-[0052]: shuffling/reordering the RTP packets to constitute a shuffled media data stream (i.e. message), the reordered being performed based on hash values of a cryptographic hashing algorithm performed by both the sender and the receiver), 
wherein communicating the encoded indications to the receiver includes spreading the encoded indications across the message blocks in the shuffled message such that communicating the message blocks to the receiver includes communicating the encoded indications to the receiver, and such that the encoded indications are extractable by the receiver by a reassembly of the shuffled message using the mathematical property to determine the proper order of the message blocks (paras. [0040]-[0042], [0048], [0050]-[0052]: wherein transmitting the transmission sequence identifiers to the client/receiver includes transmitting each transmission sequence identifier with a shuffled media data element/payload (i.e. spreading the encoded indications) in a shuffled RTP packet/message block so that the transmission sequence identifiers are transmitted with the shuffled RTP packets, and such that the transmission sequence identifiers are extracted by the receiver/client in order to reassemble the shuffled packets using the hash algorithm to determine the order in which to reassemble the packets).

	Regarding claims 3 and 7, Bjorkengren discloses the limitations of the method of claim 1 and the method of claim 5.
Bjorkengren discloses the limitations of claims 3 and 7 as follows:
wherein each of the encoded indications is reversible based on the shared secret by an exclusive-OR operation of the encoded indication and a hash of a value based on the shared secret (paras. [0043]-[0044]: position values can be derived from the transmission sequence numbers by performing a reverse function using the cryptographic hash function based on the initialization value by an XOR operation (i.e. exclusive-OR operation) and a hash input value based on the initialization value).
	 
	Regarding claim 4, Bjorkengren discloses the limitations of claims 1 and 2.
Bjorkengren discloses the limitations of claim 4 as follows:
The method of claim 2, wherein the encoded indications are communicated by aggregating an indication to each of the message blocks as communicated (paras. [0040]-[0042], [0048], [0050]-[0052]: where the transmission sequence numbers are transmitted together by transmitting a transmission sequence number with each RTP packet /message block transmitted).

Regarding claim 5, Bjorkengren discloses the limitations substantially as follows:
A computer implemented method of protecting data in a message communicated from a sender to a receiver, the sender and receiver sharing a secret (para. [0038]: the server/sender and client device/receiver sharing an initialization value/secret), the method comprising: 
receiving the message as a plurality of message blocks such that an aggregation of the message blocks in a proper order constitutes the message, wherein the message blocks are received in an order different from the proper order (paras. [0025], [0030], [0048], [0051]-[0052]: receiving the media data (i.e. message) as a plurality of RTP/multi-media packets such that the combination of the packets in the correct sequential order yields the media data for viewing, where the RTP packets are received in a shuffled/different order from the sequential order);
receiving an encoded indication for each message block of a position of the message block in the proper order, the encoded indication being reversible and based on at least a hash value for the message block and the shared secret and a position of the message block in the proper order (paras. [0038], [0040]-[0044], [0048], [0051]-[0052]: receiving a transmission sequence number for each RTP packet encoded with the group size N (i.e. encoded indication of a position), where the transmission sequence number can be used to derive the position of the unshuffled media data elements (i.e. indicates position of the message block) in order (i.e. proper order of the message blocks) and where the encoding of the transmission sequence number can be reversed using the shuffling function and the transmission sequence number is based on the results of the shuffling function including the hash input value for the RTP packet, the initialization value (i.e. secret shared between the server and client) and the position of the RTP packet)); 
reconstituting the message by determining the proper order of the message blocks by: generating a hash value for each message block, each hash value being generated based on at least a content of the message block and the secret (paras. [0038], [0043], [0049], [0050]-[0052]: RTP packets can be reordered/reconstituted by determining the sequence of the RTP packets by generating a hash input value for each RTP packet based on  by the receiver in their original sequence based on the initialization value (i.e. shared secret) and sequence number of the first media data element of the group (i.e. a content of the message block)); and 
determining the proper order of the message blocks by decoding each of the encoded indications based on the hash value for each message block and the secret so as to reconstitute the message (paras. [0038], [0049], [0050]-[0052]: determining the sequence/proper of the order of the RTP packets by applying the hash function to each of the transmission sequence numbers (i.e. decoding the encoded indications) based on the hash input value for each RTP packet and the initialization value/secret so as to reassemble the media data).
Bjorkengren does not explicitly disclose that the transmission sequence numbers are “encoded”, however since mathematical calculations are required to be applied to the transmission sequence number (see paras. [0051]-[0052]) in order to derive the position of the RTP packet in the shuffled group, it would have been obvious to one of ordinary skill in the art at the time of the invention that Bjorkengren teaches encoding of the transmission sequence numbers.  

Regarding claim 6, Bjorkengren discloses the limitations of claim 5.
Bjorkengren discloses the limitations of claim 6 as follows:
The method of claim 5, further comprising: 
assembling a shuffled version of the message by ordering the message blocks based on a mathematical property of the hash values, the property being shared between the sender and the receiver (paras. [0037], [0043], [0044], [0050]-[0052]: shuffling/reordering the RTP packets to constitute a shuffled media data stream (i.e. message), the reordered being performed based on hash values of a cryptographic hashing algorithm performed by both the sender and the receiver), and 
wherein receiving the encoded indications includes extracting each of the encoded indications from the message blocks in an order according to the order of the message blocks in the shuffled message, a position of an encoded indication in the ordered indications serving to identify a message block associated with the encoded indication for hashing in order to retrieve the position of the message block from the encoded indication in the proper order (paras. [0040]-[0042], [0048], [0050]-[0052]: wherein receiving the transmission sequence identifiers includes extracting the transmission sequence numbers from the RTP packets in an order of the shuffled RTP packets, a position of the transmission sequence number from the transmission sequence numbers sent as being located with an RTP packet serving to identify that RTP packet /message block for application of the cryptographic hashing algorithm to derive the position of the RTP from the transmission sequence number in the proper sequence).
 
	Regarding claim 8, Bjorkengren discloses the limitations substantially as follows:
A computer system comprising: 
a processor and memory storing computer program code for protecting data in a message for communication from a sender to a receiver, the sender and receiver sharing a secret, by: 
splitting the message into a plurality of ordered message blocks, an order of the message blocks being a proper order such that an aggregation of the message blocks in the proper order constitutes the message (paras. [0025], [0030]: chunking/splitting media data (i.e. message) into media data elements called real-time protocol packets in a sequential/proper order to enable properly render the media data/message); 
generating a hash value for each message block, each hash value being generated based on at least a content of the message block and the secret (paras. [0038], [0043]: generating a hashing input value from the initialization value (i.e. shared secret between the server and client) and sequence number of the first media data element of the group (i.e. a content of the message block)); 
generating, for each message block, an encoded indication of a position of the message block in the proper order of the message blocks, the encoded indication being reversible and based on at least the hash value for the message block and a position of the message block in the proper order (paras. [0040]-[0044], [0048], [0051]-[0052]: generating for each RTP packet an independent transmission sequence number encoded with the group size N, where the transmission sequence number can be used to derive the position (i.e. encoded position) of the unshuffled media data elements in order (i.e. proper order of the message blocks) and where the encoding of the transmission sequence number can be reversed using the shuffling function and the transmission sequence number is based on the results of the shuffling function including the hash input value and the position of the RTP packet)); 
communicating the message blocks to the receiver in an order different from the proper order so as to obfuscate the message (paras. [0028], [0036]: communicating the RTP packets (i.e. message blocks) to the client device/receiver in a shuffled order that is different to protect against attackers gaining knowledge of how to reorder the packet (i.e. obfuscating the message); and 
communicating the encoded indications to the receiver such that the message blocks can be reassembled by the receiver in the proper order based on the shared secret (paras. [0031], [0049], [0051]: transmitting the transmission sequence identifiers to the receiver such that the RTP packets can be reordered by the receiver in their original sequence based on the initialization value (i.e. shared secret)).
Bjorkengren does not explicitly disclose that the transmission sequence numbers are “encoded”, however since mathematical calculations are required to be applied to the transmission sequence number (see paras. [0051]-[0052]) in order to derive the position of the RTP packet in the shuffled group, it would have been obvious to one of ordinary skill in the art at the time of the invention that Bjorkengren teaches encoding of the transmission sequence numbers.  

	Regarding claim 9, Bjorkengren discloses the limitations of claim 1.
Bjorkengren discloses the limitations of claim 9 as follows:
A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to protect data in a message for communication from a sender to a receiver, the sender and the receiver sharing a secret, by:  
splitting the message into a plurality of ordered message blocks, an order of the message blocks being a proper order such that an aggregation of the message blocks in the proper order constitutes the message (paras. [0025], [0030]: chunking/splitting media data (i.e. message) into media data elements called real-time protocol packets in a sequential/proper order to enable properly render the media data/message); 
generating a hash value for each message block, each hash value being generated based on at least a content of the message block and the secret (paras. [0038], [0043]: generating a hashing input value from the initialization value (i.e. shared secret between the server and client) and sequence number of the first media data element of the group (i.e. a content of the message block)); 
generating, for each message block, an encoded indication of a position of the message block in the proper order of the message blocks, the encoded indication being reversible and based on at least the hash value for the message block and a position of the message block in the proper order (paras. [0040]-[0044], [0048], [0051]-[0052]: generating for each RTP packet an independent transmission sequence number encoded with the group size N, where the transmission sequence number can be used to derive the position (i.e. encoded position) of the unshuffled media data elements in order (i.e. proper order of the message blocks) and where the encoding of the transmission sequence number can be reversed using the shuffling function and the transmission sequence number is based on the results of the shuffling function including the hash input value and the position of the RTP packet)); 
communicating the message blocks to the receiver in an order different from the proper order so as to obfuscate the message (paras. [0028], [0036]: communicating the RTP packets (i.e. message blocks) to the client device/receiver in a shuffled order that is different to protect against attackers gaining knowledge of how to reorder the packet (i.e. obfuscating the message); and 
communicating the encoded indications to the receiver such that the message blocks can be reassembled by the receiver in the proper order based on the shared secret (paras. [0031], [0049], [0051]: transmitting the transmission sequence identifiers to the receiver such that the RTP packets can be reordered by the receiver in their original sequence based on the initialization value (i.e. shared secret)).
Bjorkengren does not explicitly disclose that the transmission sequence numbers are “encoded”, however since mathematical calculations are required to be applied to the transmission sequence number (see paras. [0051]-[0052]) in order to derive the position of the RTP packet in the shuffled group, it would have been obvious to one of ordinary skill in the art at the time of the invention that Bjorkengren teaches encoding of the transmission sequence numbers.  

Prior Art Not Considered But Relied Upon
	Prior Art Not Considered but relied upon includes:
		1.
Conclusion
For the above-stated reasons, claims 1-9 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHARON S LYNCH/Primary Examiner, Art Unit 2438